  


 HR 2289 ENR: To rename section 219(c) of the Internal Revenue Code of 1986 as the Kay Bailey Hutchison Spousal IRA.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 2289 
 
AN ACT 
To rename section 219(c) of the Internal Revenue Code of 1986 as the Kay Bailey Hutchison Spousal IRA. 
 
 
1.Kay Bailey Hutchison Spousal IRAThe heading of subsection (c) of section 219 of the Internal Revenue Code of 1986 is amended by striking Special rules for certain married individuals and inserting Kay Bailey Hutchison Spousal IRA. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
